Citation Nr: 1215381	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-22 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1971 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which, in pertinent part, granted service connection for a bilateral hearing loss disability and assigned a noncompensable rating. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the initial noncompensable rating assigned his service-connected bilateral hearing loss disability.  For the following reasons, the Board finds that further development is warranted to ensure a complete and current record on appellate review.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the veteran in the development of a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The duty to assist includes conducting a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

Here, the Veteran was last afforded a VA audiological examination in March 2007.  This examination report is now over five years old.  In a March 2012 brief, the Veteran's representative argued that the Veteran's hearing loss had worsened, and that the claim should be remanded in order to assess the current level of severity of the Veteran's bilateral hearing loss given the amount of time that has elapsed since his hearing was last examined.  The Board agrees.  See id.  Accordingly, on remand, a new VA audiological examination should be performed.  In addition to conducting puretone threshold and speech recognition testing, the examiner should also address any functional impairment caused by the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The agency of original jurisdiction (AOJ) should also take this opportunity to obtain the Veteran's outstanding VA treatment records from October 2008 to the present and associate them with the file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from October 2008 to the present should be obtained and associated with the file. 

2. The AOJ should schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss disability.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed. 

The examiner should conduct all indicated tests and studies, to include a puretone threshold test and a speech discrimination test using the Maryland CNC wordlist.  The examiner should also address any functional impairment caused by the Veteran's hearing loss disability. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

